DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1, 2, 4, 5, 8, 11, 13, 14, 15, 17, 18, and 19 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Ramos (US Pub 2008/0049971).
	Referring to claim 1, Ramos discloses a method comprising:
receiving, at a media system, a sequence of media content being broadcast by a content provider (paragraph 150), the sequence of media content including steganographic data (paragraph 30);	
presenting, by the media system, the sequence of media content (paragraph 33); and
while presenting the sequence of media content, (i) detecting, by the media system, the steganographic data in the sequence of media content and (ii) in response to detecting the steganographic data in the sequence of media content, requesting, by the media system, information about the sequence of media content (paragraphs 31, 33, and 36).

Referring to claim 2, Ramos discloses a method of claim 1, wherein requesting by the media system information about the sequence of media content in response to detecting by the media system the steganographic data in the sequence of media content comprises requesting by the media system program information about the sequence of media content (paragraph 34).

Referring to claim 4, Ramos discloses a method of claim 1, wherein requesting by the media system information about the sequence of media content in response to detecting by the media system the steganographic data in the sequence of media content comprises requesting by the media system, from the content provider, the information about the sequence of media content (paragraph 31).

Referring to claim 5, Ramos discloses a method of claim 4, wherein the content provider comprises a television network (paragraph 150).

Referring to claim 8, Ramos discloses a method of claim 1, further comprising extracting the steganographic data from the sequence of media content (paragraph 33).

Referring to claim 11, Ramos discloses a method of claim 1, wherein the steganographic data is a watermark (paragraph 30).

Referring to claim 13, Ramos discloses a method of claim 1, wherein the sequence of media content comprises an audio signal, and wherein the steganographic data comprises data steganographically encoded in the audio signal (paragraph 8).

Claims 14 and 18 are rejected on the same grounds as claim 1.

Claims 15 and 19 are rejected on the same grounds as claim 2.

Claim 17 is rejected on the same grounds as claim 4.

Allowable Subject Matter
Claims 3, 6, 7, 9, 10, 12, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN E SHEPARD whose telephone number is (571)272-5967.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN E SHEPARD/               Primary Examiner, Art Unit 2424